Citation Nr: 1202690	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  09-24 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability evaluation for right hallux rigidus, status post bunionectomy, rated 10 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1995 to September 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas.

In August 2011, the Veteran testified during a hearing at the RO before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.

The Board finds that it properly has jurisdiction over a claim seeking entitlement to a TDIU, reasonably raised by the Veteran's August 2011 Board testimony, as well as the statements of the February 2009 fee-basis VA examiner, and has included such claim on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).

The issues of entitlement to a TDIU and an extraschedular rating for right hallux rigidus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The Veteran's service-connected right hallux rigidus has been manifested by pain, limited motion, stiffness and crepitus; he has been assigned a rating of 10 percent, the maximum schedular rating available under 38 C.F.R. § 4.71a, Diagnostic Code 5281.


CONCLUSION OF LAW

A schedular disability evaluation in excess of 10 percent for right hallux rigidus is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5281 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The notification letters sent in August 2007 and June 2008 provided the Veteran with an explanation of the type of evidence VA would attempt to obtain on his behalf.  The letters also informed the Veteran that evidence must demonstrate a greater level of disability than previously assessed to establish an increased evaluation, and that the VA would attempt to obtain relevant records to assist him in supporting his claim.  The aforementioned letters further requested the Veteran furnish the VA with any relevant treatment dates.  Further, after the June 2009 statement of the case (SOC) and July 2009 supplemental statement of the case (SSOC) were issued, which provided the relevant diagnostic criteria, the Veteran was provided the opportunity to provide additional evidence (which he did) and his claim was appropriately readjudicated.  The purpose of VA's notice requirements have been met, and VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

The Board also finds that all necessary development of evidence has been completed.  VA has obtained the Veteran's service and post-service treatment records, he has been afforded appropriate VA examination and his hearing request has been honored.  Further, the Veteran has not identified, nor does the record suggest, additional records VA should seek to obtain on his behalf.  Essentially, the Board does not have notice of any additional relevant evidence not of record, and finds that VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claim.  Thus, no further assistance with the development of evidence is required. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Acting Veterans Law Judge (AVLJ) who chairs a hearing to (I) fully explain the issues and (II) suggest the submission of evidence that may have been overlooked.  At the August 2011 Board hearing, the AVLJ posed relevant questions, discussed the evidence of record and sought to identify pertinent evidence that was not of record.  In so doing, the AVLJ informed the Veteran and his representative of the issues on appeal, the basis of the prior determinations and the elements of the claims that were lacking.  A review of the record also reveals no assertion, by the Veteran or his representative, that VA or the AVLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran and his representative demonstrated actual knowledge of the elements and evidence necessary to substantiate the claims, as evident in the provided testimony, oral presentation and the questions posed, which focused on the evidence and elements necessary to substantiate the claim.  As such, the AVLJ complied with the duties set forth in Bryant and that the Board can adjudicate the claim based on the current record.

Notwithstanding the aforementioned finding that the AVLJ complied with the duties outlined in Bryant, effective August 23, 2011, VA amended its hearing regulations to clarify that the provisions governing hearings before the agency of original jurisdiction (AOJ) do not apply to hearings before the Board.  See 76 Fed. Reg. 52572 (Aug. 23, 2011).  


Increased Rating Claim

By way of history, a March 2006 determination granted service connection for right hallux rigidus, status post bunionectomy, assigning a 10 percent disability evaluation, effective September 24, 2005.  In a November 2007 rating action, the RO denied a disability evaluation in excess of 10 percent.  The Veteran filed a timely notice of disagreement with this determination, perfected appellate review and the matter is now before the Board.  Prior to any Board review, an April 2009 rating action granted the Veteran a temporary 100 disability evaluation, from October 22, 2008, to January 1, 2009, based on surgical or other treatment necessitating convalescence.  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2 (2011), and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3 (2011).  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Further, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

All evidence must be evaluated in arriving at a decision regarding a higher rating.  38 C.F.R. §§ 4.2, 4.6 (2011).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  

The Veteran's right hallux rigidus is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5281 (2011), directing that the condition be rated as hallux valgus, severe.  As such, a 10 percent disability evaluation is the only schedular evaluation available for this condition.  See 38 C.F.R. § 4.71a, Diagnostic Code 5280.  The note following Diagnostic Code 5281 also indicates that a disability evaluation assigned pursuant to these criteria may not be combined with the claw foot ratings, found in Diagnostic Code 5278.  

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

At an August 2007 VA examination, the Veteran detailed pain, stiffness, popping and pain associated with right hallux rigidus but denied any weakness or fatigability.  The examiner also reported his normal gait and that neither medication nor assistive devices were utilized to manage the condition.  Physical examination revealed a freely moveable and non-tender surgical scar, dorsiflexion to 10 degrees, flexion to 5 degrees and with pain associated with motion and palpation. 

The July 2008 VA examination reflects a generally consistent account of symptomatology and the Veteran's indication that right foot symptoms were aggravated by standing, walking, lifting and driving, had prevented him from continuing in his chosen occupation and had resulted in termination by an employer.  Further, the examiner reported the Veteran's usage of special shoes and inserts.  Objective evidence of an approximately 6 centimeter surgical scar, lateral and Achilles tendon related tenderness, dorsiflexion to 10 degrees, and plantar flexion to 5 degrees was noted by the examiner, as well as crepitus and pain on testing.  Ultimately, the examiner conveyed that relevant right foot symptoms severely impacted the Veteran's occupational abilities.  

A February 2009 fee-basis VA examination report also reflects the Veteran's continued and consistent account of right foot symptoms and the mild effectiveness of his shoe inserts, in spite of an October 2008 surgical intervention.  The examination report notes observation of a flatfoot, normal weight bearing and Achilles tendon alignment, swelling, hyper-pigmentation associated with the surgical incision, callosities, edema and the absence of active motion in the metatarsophalangeal joint of the great toe.  In light of the aforementioned findings, relevant medical evidence and his account of symptomatology, the fee-basis VA examiner stated that the Veteran's right foot disability impaired his ability to walk and stand, which greatly impacted his ability to maintain employment.  

In addition to the evidence detailed above, other pieces of evidence have been associated with the claims folder, to include relevant VA treatment and hospitalization records.  Although the Board has not detailed each piece of evidence, these pieces of evidence are generally consistent with the findings highlighted above and unquestionably have been review and considered in evaluating the Veteran's claim.  

In consideration of the evidence of record, the Board finds that a schedular disability evaluation in excess of 10 percent is not warranted for service-connected right hallux rigidus as the 10 percent rating is the maximum available schedular rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5281.  The Board acknowledges that the Veteran has provided a competent and credible account of symptomatology associated with right hallux rigidus; however, he is currently in receipt of the maximum schedular disability evaluation under Diagnostic Code 5281 for that specific disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Further, because Diagnostic Code 5281 is not based on limitation of motion, the DeLuca factors are not applicable.  See Johnson, 9 Vet. App. at 11 (1996).  In any case, the maximum schedular rating has been assigned.  Thus, the Board finds that there is no basis to assign a schedular disability evaluation in excess of 10 percent.  

In making this determination, the Board has considered the application of other possibly applicable diagnostic criteria.  Because the disability of hallux rigidus is expressly set forth in Diagnostic Code 5281, it is the appropriate diagnostic code to evaluate the disability.  Although there is evidence that the Veteran may have other right foot problems, he is not service connected for them and any related issue is not before the Board.

In sum, a schedular disability evaluation in excess of 10 percent is not warranted for service-connected right hallux rigidus and the claim must be denied to this extent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5281.  However, in the remand section below, the Board addresses the issue of whether an extraschedular rating may be provided for right hallux rigidus, pursuant to 38 C.F.R. § 3.321 (2011).


ORDER

A schedular disability evaluation in excess of 10 percent for right hallux rigidus is denied.  


REMAND

The VA Rating Schedule will apply unless there are exceptional or unusual factors which render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  To accord justice in an exceptional case where the schedular standards are found to be inadequate, VA is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture, with related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this case, the evidence indicates that the Veteran could not continue in his chosen occupation due to his right hallux rigidus.  VA examination reports, respective dated in July 2008 and February 2009, also confirm that that his right foot symptomatology is aggravated by normal tasks such as standing, walking and lifting, which also tasks centrally associated with the Veteran's previous occupation, which was as an assembly line worker.  Further, both the July 2008 and February 2009 examiners provided competent medical indications that the Veteran's service-connected right foot disability severely impacts his daily and occupational functioning.  Based on these factors and the other evidence of record, the Board concludes that (I) the schedular criteria do not adequately describe the severity and symptoms of the right foot disability and (II) the record sufficiently establishes that the right hallux rigidus causes marked interference with the Veteran's occupational function, or presents an exceptional disability picture.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Accordingly, the Board must remand the right hallux rigidus rating issue so that the AOJ may refer the matter to the Under Secretary for Benefits or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation.  Id.  

Again, the Veteran's August 2011 Board testimony, as well as the statements of the February 2009 fee-basis VA examiner, when considered in light of Rice, reasonably raises the part-and-parcel matter of entitlement to TDIU.  Nonetheless, given the remand of the aforementioned increased rating claim on an extraschedular basis, the Board finds that the TDIU issue must also be remanded because the claims are inextricably intertwined and must be considered together.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.) aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds 132 S. Ct. 75 (U.S. Oct. 3, 2011).  

Presently, the Veteran's service-connected disabilities to do not satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) (2011) for a TDIU on a schedular basis; however, VA should refer to the Director, Compensation and Pension Service for extraschedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  See 38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  This should be considered by the AOJ when it adjudicates the issue in the first instance.

The Board emphasizes entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1), as discussed above, is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  In this case, both regulations should be addressed on remand as both have been reasonably raised by the evidence of record.

Accordingly, these issues are REMANDED for the following actions:

1.  Provide the Veteran with appropriate notice of the evidence and information needed to establish a TDIU and VA's and the Veteran's responsibilities to provide evidence and information in support the claim.  The Veteran should be provided an appropriate amount of time to respond to this notification.  This notification should be associated with the claims folder.

2.  Upon completion of any necessary development, refer right hallux rigidus rating issue to the Under Secretary for Benefits or the Director of Compensation and Pension Services for extraschedular evaluation under 38 C.F.R. § 3.321(b).  

3.  Then, readjudicate the issues remaining on appeal, to include the TDIU (to include consideration of TDIU on an extraschedular basis).  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the claims file is returned to the Board.  

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


